Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 1/19/2021.

As filed, claims 1-8, 10-12, 14, and 15 are pending; and claim 9 is withdrawn; and claim 13 is cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/19/2021, with respect to claims 1-8 and 10-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments.

The § 112(a) scope of enablement rejection of claims 1-8 and 10-15 is withdrawn per amendments/remarks and cancellation of claim 13.

The § 102(a)(1) rejection of claim 13 by Shytle, as evidenced by MacLaughlin, is withdrawn 
The § 102(a)(1) rejection of claims 1-8, 10, 11, and 14 by Shytle, as evidenced by MacLaughlin, is maintained because the Examiner finds Applicant’s remark and the declaration under 37 CFR 1.132 by one of the inventors, Rodriguez Puertas, filed 1/19/2021, unpersuasive for the following reasons:
(1)	Although Shytle did not explicitly recites that the Alzheimer’s disease or HIV dementia is due to a cholingergic lesion of basal forebrain, the Examiner finds such biological mechanism is an unknown mechanism that is inherently present in Alzheimer’s disease or HIV dementia.  Therefore, the discovery of a previously unappreciated biological mechanism in Alzheimer’s disease or HIV dementia does not make the instantly claims patentably new.  See MPEP 2112(I)-(II);

(2)	The Examiner finds the data presented in Figure 1 of the abovementioned remark/declaration is not commensurate in scope because the WIN-55212-2 compound in Shytle was administered in the range of 0.3 and 3 mg/kg/day.  Figure 1 only demonstrated one concentration of WIN-55212-2, which is 0.5 mg/kg. One cannot use one concentration to extrapolate that WIN-55212-2 does not attenuate the inflammation markers for the entire abovementioned range cited in Shytle; and

(3)	The Examiner finds the Applicant’s statement in the abovementioned remark/declaration, indicating that neuroinflammation 8 months after it was caused by cholinergic lesion was ruled out or absent, appear to be unsupported by any data.  Subsequently, the Examiner does not find the effectiveness of the WIN-
For the reasons stated above, in addition to the reasons stated in the previous office action, which are shown below, the 102(a)(1) rejection is maintained.

The § 102(a)(1) rejection of claim 13 by Jin, as evidenced by MacLaughlin is withdrawn per cancellation of the claim.

The § 102(a)(1) rejection of claims1-8, 12, and 14 by Jin, as evidenced by MacLaughlin, is maintained for the same reasons stated in abovementioned paragraph #6.  In addition, Jin has explicitly stated that the WIN-55212-2 compound is a cannabinoid receptor agonist, which can be used to treat neurodegenerative disorders, and Jin has explicitly stated that Alzheimer’s disease is within the scope of the abovementioned neurodegenerative disorders.  For details, see the rejection below.

The § 103(a) rejection of claim 15 by Shytle, as evidenced by Eubanks, is maintained for the same reasons stated in abovementioned paragraph #6.  

The claim objection of claim 1 is withdrawn per amendments/remarks. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2009/059277, hereinafter Shytle (see IDS filed 10/30/2019), as evidenced by “Dependence as a unifying construct in defining Alzheimer’s disease severity”, hereinafter MacLaughlin (see PTO-892 form mailed on 9/17/2020).

Regarding claims 1-8, 10, 11, 13, and 14, Shytle, for instance, teaches the following compound (i.e. WIN-55212-2) as cannabinoid-2 receptor agonist for treating Alzheimer’s disease or HIV dementia.  The abovementioned cannabinoid-2 receptor agonist is administered within the range of 0.3 and 3 mg/kg/day.  In addition, Alzheimer’s disease is known by one of ordinary skill in the art as the most common form of dementia, which is supported by evidentiary reference MacLaughlin.


    PNG
    media_image1.png
    151
    163
    media_image1.png
    Greyscale
(Shytle, pg. 3, lines 31-38, WIN-55212-2)

    PNG
    media_image2.png
    177
    551
    media_image2.png
    Greyscale

(Shytle, pg. 3, lines 31-38)

    PNG
    media_image3.png
    163
    547
    media_image3.png
    Greyscale

(Shytle, pg. 4, lines 5-11)

    PNG
    media_image4.png
    87
    550
    media_image4.png
    Greyscale

(Shytle, pg. 4, lines 12-15)

    PNG
    media_image5.png
    126
    355
    media_image5.png
    Greyscale

(MacLaughlin, pg. 482, left column, first paragraph)


Claims 1-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2008/133884, hereinafter Jin (see PTO-892 form mailed on 9/17/2020), as evidenced by MacLaughlin. 

Regarding claims 1-8, 12, and 14, Jin, for instance, teaches the following compound (i.e. WIN-55212-2) as cannabinoid receptor agonist for treating Alzheimer’s disease.  The abovementioned cannabinoid receptor agonist can be administered intraperitoneally.  In addition, Alzheimer’s disease is known by one of ordinary skill in the art as the most common form of dementia, which is supported by evidentiary reference MacLaughlin.

    PNG
    media_image1.png
    151
    163
    media_image1.png
    Greyscale
(pg. 32, lines 5-10)

    PNG
    media_image6.png
    343
    556
    media_image6.png
    Greyscale

(Jin, pg. 85, lines 10-21)

    PNG
    media_image7.png
    435
    564
    media_image7.png
    Greyscale

(Jin, pg. 3, lines 6-20)

    PNG
    media_image5.png
    126
    355
    media_image5.png
    Greyscale

(MacLaughlin, pg. 482, left column, first paragraph)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shytle, as evidenced by “A Molecular Link Between the Active Component of Marijuana and Alzheimer’s Disease Pathology”, hereinafter Eubanks (see PTO-892 form mailed on 9/17/2020).

Regarding claim 15:
Determining the scope and contents of the prior art:   
	Shytle, for instance, teaches the abovementioned process of treatment.

Ascertaining of the difference between the prior art and the claim at issue:   
	Shytle for instance, did not explicitly teach the abovementioned process of treatment via a combination of WIN-55212-2 and a cholinesterase inhibitor/acetylcholinesterase inhibitor.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner finds that it would been obvious to one of ordinary skill in the art at the time of the invention was made to combine WIN-55212-2 and delta-9-

    PNG
    media_image8.png
    210
    549
    media_image8.png
    Greyscale

(pg. 4, lines 16-24) 

Conclusion
Claims 1-8, 10-12, 14, and 15 are rejected.
Claim 9 is withdrawn.
Claim 13 is cancelled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626